DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/2022 and 6/10/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 16-20, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0111517 A1 Yasuda.
2:	As for Claim 16, Yasuda teaches in Paragraph [0063] A digital image capturing device (DICD) (camera body Figure 1) comprising: a device body including a printed circuit board (PCB) (13e Figure 8A) defining a plurality of apertures (13k) extending therethrough (Paragraph [0063]), the PCB (13e) including a plurality of connector pins (13b) fixedly positioned within the plurality of apertures (13k) (Figure 8A and Paragraph [0064]); and an integrated sensor-lens assembly (ISLA) (100) configured for releasable connection to the device body (1) (Figure 4), the ISLA (100) including at least one connective surface (104a) configured for contact with the plurality of connector pins (13r) to establish electrical communication between the device body (1) and the ISLA (100) (Paragraphs [0037-0038]).
3:	As for Claim 17, Yasuda depicts in Figure 8A wherein the PCB (13e) includes a first side facing outwardly away from the DICD and a second side opposite to the first side facing inwardly towards the DICD, the plurality of connector pins (13) each including a flange (13m) configured for contact with the second side of the PCB (13e) (Paragraph [0064]).
4:	As for Claim 18, Yasuda depicts in Figure 8A and teaches in Paragraph [0064] wherein each flange (13m) defines a transverse cross-sectional dimension larger than that defined by the plurality of apertures (13k).
5:	As for Claim 19, Yasuda depicts in Figures 8A and 8B and teaches in Paragraph [0068] further including a sealing member (13q and 13g) positioned about the plurality of connector pins (13r).
6:	As for Claim 20, Yasuda depicts in Figures 8A and 8B wherein the sealing member is resiliently reconfigurable between a first configuration and a second configuration upon connection and disconnection of the ISLA (100) and the device body (1), wherein the plurality of connector pins are concealed by the sealing member (pushed down) in the first configuration and the plurality of connector pins are at least partially exposed from the sealing member in the second configuration (Figure 8A).
7:	As for Claim 26, Yasuda teaches in Paragraph [0063] A digital image capturing device (DICD) comprising: a device body (camera body Figure 1) including a first electrical contact in communication with a power source supported by the device body (Paragraph [0005]); an integrated sensor-lens assembly (ISLA) (100) configured for releasable connection to the device body (1), the ISLA (100) including a second electrical contact (104a) configured in general alignment with the first electrical contact (13r) to establish electrical communication between the device body (1) and the ISLA (100) (Paragraphs [0037-0038]), wherein one of the first and second electrical contacts includes a plurality of connector pins (13r) and the other of the first and second electrical contacts includes a connective surface (104a); and a sealing member (13q and 13g)  positioned about the plurality of connector pins (13r) (Figures 8A and 8B and teaches in Paragraph [0068]), the sealing member including a resiliently compressible material such that the sealing member is reconfigurable between a first configuration and a second configuration upon connection and disconnection of the ISLA (100) and the device body (1), wherein the plurality of connector pins are concealed by the sealing member (pushed down) in the first configuration and the plurality of connector pins are at least partially exposed from the sealing member in the second configuration (Figure 8A).
8:	As for Claim 27, Claim 27 is rejected for reasons discussed related to Claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9:	Claim(s) 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0111517 A1 Yasuda in view of USPN 6,822,684 B1 Suzukiet al.
10:	As for Claim 31, Yasuda teaches in Paragraphs [0063 and 0063] and depicts in Figures 1, 4 and 8A-8B A digital image capturing device (DICD) comprising: a device body (1) including connector pins (13); an integrated sensor-lens assembly (ISLA) (100) configured for releasable connection to the device body (1), the ISLA (100) including an electrical contact (104s) configured for contact with the connector pins (13) such that the current is communicated from the device body (1) to the ISLA (100); a power source supported by the device body (1) and in electrical communication with the connector pins (13) (Paragraphs [0005 and 0037] teach sensing control signals electrically via the pins. Therefore, a power supply is inherent;). However, Yasuda does not explicitly teach the type of power supply for the SLR camera and does not teach the type of control signals sent via the pins and therefore, does not teach a direct current a commutation circuit in communication with the direct current power source to commutate direct current from the direct current power source to alternating current;; and a decommutation circuit in electrical communication with the electrical contact on the ISLA to return the alternating current to direct current.
Suzuki et al teaches on Column 14, Lines 10-38 and depicts in Figures 32 and 33 a camera having a lens connected to a camera body and teaches transmitting analog signals over the connection between the body and the lens. Furthermore, Suzuki et al teaches a direct current a commutation circuit (D/A converter 2603) in communication with the direct current power source (camera power supply) to commutate direct current from the direct current power source to alternating current (analog output signals); and a decommutation circuit (A/D converter 2703) in electrical communication with the electrical contact (analog signals are sent between the connection between the camera and lens) on the ISLA to return the alternating current to direct current (2703) to improve communication between the camera and lens by allowing for both analog and digital signals to be transmitted between the camera and lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the control signals transmitted between the camera body and lens of the system of Suzuki et al to include a direct current commutation circuit (D/A converter 2603) in communication with the direct current power source (camera power supply) to commutate direct current from the direct current power source to alternating current (analog output signals); and a decommutation circuit (A/D converter 2703) in electrical communication with the electrical contact (analog signals are sent between the connection between the camera and lens) on the ISLA to return the alternating current to direct current (2703) as taught by Suzuki et al to improve communication between the camera and lens by allowing for both analog and digital signals to be transmitted between the camera and lens.
11:	As for Claim 32, Yasuda further depicts in Figures 8A and 8B and teaches in Paragraphs [0036 and 0037] wherein device body includes a first printed circuit board (13e) and the ISLA (100) includes a second printed circuit board (not depicted but microcomputer connected to 104a is taught), the respective connector pins including a first end (13r) defining a connective surface and a second end opposite to the first end (13r) that is flush-mounted to the first printed circuit board (13e).
12:	As for Claim 33, Yasuda further depicts in Figures 8A and 8B and teaches in Paragraphs [0036 and 0037] wherein the electrical contact (104a) on the ISLA (100) includes at least one connective surface provided on the second printed circuit board (104a is connected to microcomputer) in general alignment with the connector pins (13r).
13:	As for Claim 34, Yasuda further depicts in Figures 8A and 8B wherein the sealing member is resiliently reconfigurable between a first configuration and a second configuration upon connection and disconnection of the ISLA (100) and the device body (1), wherein the plurality of connector pins are concealed by the sealing member (pushed down) in the first configuration and the plurality of connector pins are at least partially exposed from the sealing member in the second configuration (Figure 8A).
14:	As for Claim 35, Yasuda depicts in Figures 8A and 8B and teaches in Paragraph [0068] wherein the sealing member includes openings generally aligned with the respective connector pins such that the connector pins are extendable through the sealing member during connection of the integrated sensor-lens assembly and the device body (Figure 8B) to facilitate electrical communication between the device body (1) and the integrated sensor-lens assembly (100), wherein the openings are biased closed (spring loaded).
Allowable Subject Matter
Claims 21-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
June 15, 2022